ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Robbyn Renee McIntosh, for an Order indefinitely suspending the Respondent, by consent, from the practice of law.
The Court having considered the Petition, it is the 6th day of October, 2011, ORDERED by the Court of Appeals of Maryland, that the Respondent, Robbyn Renee McIntosh, be and she is hereby indefinitely suspended by consent from the practice of law in the State of Maryland, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Robbyn Renee McIntosh from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 17—773(d)